Citation Nr: 1429851	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-30 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected schizoaffective disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran served in the Alabama Army National Guard and had initial active duty for training from August 1990 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

At that April 2014 hearing, the Veteran submitted a copy of an October 2013 VA examination report and research supporting his contention that impotence can be a side effect of two medications used to treat his service-connected schizoaffective disorder.  However, the Veteran also submitted a waiver, thereby allowing the Board's initial review of this evidence.  38 C.F.R. § 20.1304.

A review of the Veteran's Virtual VA claims file reveals VA medical records dated from May 2011 to September 2013 and the October 2013 VA examination report.  The RO considered these records in an October 2013 rating decision.  A review of the Veterans Benefits Management System reveals only a duplicate of that October 2013 rating decision.  

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

On April 4, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant on the record at his Board hearing that he wanted to withdraw the issue of entitlement to service connection for a low back disorder.  



CONCLUSION OF LAW

The criteria for withdrawal have been met, and the issue of entitlement to service connection for a low back disorder is dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  Withdrawal may also be made no the record at a hearing.  38 CFR 20.204(b)(1).  

In the present case, the appellant and his authorized representative withdrew the issue of entitlement to service connection for a low back disorder on the record at his April 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  



ORDER

The issue of entitlement to service connection for a low back disorder is dismissed.  



REMAND

The Board finds that the October 2013 VA medical opinion is inadequate. The examiner reviewed the Veteran's claims file and noted his 1997 diagnosis for erectile dysfunction and 2012 diagnosis for testicular hypofunction.  Initially, he opined that the Veteran's erectile dysfunction is at likely as not attributable to both his service-connected psychosis and nonservice-connected testicular hypofunction.  However, later in the report, the examiner stated that the Veteran's erectile dysfunction was less likely than not caused by his service-connected psychosis.  He explained that the Veteran has multiple reasons for sexual dysfunction.  The examiner specified that there is no evidence that medications have caused his erectile dysfunction because his low testosterone would also contribute and the Veteran is not fully compliant with his medications.  Thus, he has clearly provided conflicting medical opinions.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for any records from Dr. D.P.B. for treatment of erectile dysfunction since June 2011.

The AOJ should also obtain any outstanding, relevant records from the Central Alabama Healthcare System for VA treatment since September 2013.  

2.  After completing the preceding development, the AOJ should refer the Veteran's claims folder to the October 2013 VA examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of the Veteran's current erectile dysfunction.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements

The Veteran has contended that his erectile dysfunction is secondary to his service-connected schizoaffective disorder and the medications used to treat that disability.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current erectile dysfunction is either caused by or aggravated by his service-connected schizoaffective disorder.  He should also opine whether it is at least as likely as not that the Veteran's current erectile dysfunction is either caused by or aggravated by the medications used to treat that psychosis, including Fluoxetine.  It should be noted that the Veteran has submitted research indicating that impotence is a common side effect of Fluoxetine.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


